PER CURIAM.
The court having sat in bane to hear the appeal, with the exception of Judge Kaufman who did not participate, and due deliberation having been had thereon, Judges Lumbard, Watermán, Moore, and Friendly vote to reverse the order of the district court for the reasons set forth in Judge Moore’s opinion reported at 321 F.2d 14, and Judges Smith, Hays, and Marshall vote to affirm for the reasons set forth in Judge Hays’ opinion reported at 321 F.2d 25.1 The order of the district court, reported at 210 F. Supp. 773 (1962), is accordingly reversed.
Upon application therefor, the court will grant a stay, pursuant to Rule 28(c), pending application for certiorari to the Supreme Court of the United States.

. Prior to Ms death Judge Clark had indicated his intention to vote for affirmance.